Citation Nr: 0420541	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-02 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for partial hearing 
loss.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for bronchial asthma, allergic rhinitis, and partial hearing 
loss.

In a February 2004 statement it appears that the veteran 
raised claims of service connection for tinnitus and 
dizziness as residuals of the hearing disability.  There is 
an assertion in a January 2004 private medical opinion that 
the three preceding conditions may be related to Meniere's 
disease.  The veteran also appears to have raised a claim for 
a total disability rating based on individual unemployability 
in the February 2004 statement.  The RO should address these 
issues accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

Bronchial Asthma and Allergic Rhinitis

In an April 2002 letter the veteran claimed that he served as 
a machinist's mate assigned in the engine room and auxiliary 
machinery room aboard two warships-- the USS Whipple and the 
USS Gridley.  He stated that for a period of about five years 
he had been suffering from respiratory problems such as 
frequent sneezing, coughs, and difficulty breathing.  The 
veteran asserted that he was exposed to asbestos in service, 
which caused the asthma and rhinitis.  Particularly, during a 
tour of duty aboard the USS Whipple, the ship underwent a 
major overhaul at the Pearl Harbor Naval Shipyard, and the 
veteran had been assigned to the engine room.  The repairs 
that he performed included dismantling, removal, and then 
installation of asbestos-containing insulation of the steam 
turbines, steam piping, power generators, evaporators, 
bulkheads, and various other machineries.  The veteran 
recollected that there was dust all over the place.  

The veteran submitted copies of various military records in 
support of his claim.  A History of Assignments for the 
veteran indicates that he was assigned to the USS Whipple in 
December 1973.  The record also contains several enlisted 
evaluation reports from September 1974, March 1975, July 
1975, January 1976, and March 1977.  In terms of service 
medical records, the veteran submitted a March 1973 
enlistment examination, and May 1977 separation examination, 
neither of which indicates any problems with the respiratory 
or sinus systems.  

In further support of his claim, the veteran submitted a May 
2002 private medical report from Dr. Corpuz, who stated that 
he had been treating the veteran for bronchial asthma and 
allergic rhinitis from June 1996 to April 1999.  

In its decision the RO, however, failed to determine whether 
the veteran's military records demonstrated evidence of 
asbestos exposure in service.  Though there are no statutes 
or regulations specifically addressing asbestos exposure and 
service connection for asbestos-related diseases, in 1988 VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims. VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure, as well as 
with indirect exposure to a "bystander."  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3.  Also of significance is that the time 
length of exposure is not material, as individuals with 
relatively brief exposures of less than one month can develop 
asbestos-related disorders.  Id.  When considering VA 
compensation claims, rating boards should ascertain whether 
or not military records demonstrate evidence of asbestos 
exposure in service and develop the evidence to determine 
whether or not there is pre-service or post-service evidence 
of occupational or other asbestos exposure.  Id.

Therefore, the RO should develop the evidence to the extent 
necessary to determine whether the veteran was exposed to 
asbestos during service, or during any pre-service or post-
service circumstance.  It is recognized that the United 
States Court of Appeals for Veterans Claims has held that 
"neither MANUAL M21-1 nor the CIRCULAR creates a presumption 
of exposure to asbestos solely from shipboard service."  
Dyment v. West, 13 Vet. App. 141, 146 (1999).  The evidence 
of record, however, requires additional development.  

The veteran should be reminded that the duty to assist is not 
a one-way street, Wood v. Derwinski, 1 Vet. App. 190 (1991), 
and that he should be forthcoming with any relevant 
information particularly within his realm of knowledge that 
is necessary to a decision on the claim.  Also, the veteran 
should be afforded a VA examination for the purposes of 
clarifying the diagnoses, and an appropriate nexus opinion.

Hearing Loss

The veteran asserts that he was exposed, about twelve hours a 
day while at sea, to loud noise in the ship engine room.  He 
asserts that he cannot understand words with the left ear.  
At a March 1973 enlistment examination the veteran's left ear 
pure tone thresholds were 15, 15, 5, 15, and 25 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, and 
right ear pure tone thresholds were 10, 10, 5, 15, and 25 
decibels at the same tested frequencies.  At a May 1977 
separation examination the veteran's left ear pure tone 
thresholds were 10, 10, 5, 15, and 50 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and right ear 
pure tone thresholds were 10, 10, 5, 10, and 25 decibels at 
the same tested frequencies.  

Also of record is a May 2002 medical statement from a private 
physician at Candon General Hospital asserting the following:  
A review of the veteran's medical records indicates that he 
experienced a high frequency hearing loss in the left ear in 
1977; current audiometric testing showed progression of high 
frequency hearing loss; the disability was caused by exposure 
to a chronically loud environment.  Attached to the opinion 
is a May 2002 audiogram from the Good Samaritan Clinic.  An 
October 2002 statement from the Candon General Hospital 
stated that though the May 2002 results showed a normal 
hearing acuity at 500, 1000, and 2000 hertz, there was high 
frequency hearing loss at 4,000 and 8,000 hertz in the left 
ear.  Additionally, the statement asserted that the veteran's 
speech discrimination was only 85% for the left ear, which 
also indicated high frequency hearing loss.  There is another 
audiogram dated January 2003 from the same clinic, and an 
opinion that the veteran had current noise induced hearing 
loss.

The testing submitted, however, does not conform to VA 
regulations.  Relevant for this claim, 38 C.F.R. § 3.385 
(2003), dictates that an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a speech controlled 
discrimination test (Maryland CNC).  The submitted audiograms 
from the Good Samaritan Clinic do not indicate that the 
audiologist was state-licensed, nor do the examinations 
include a Maryland CNC speech controlled discrimination test.

There is evidence of record, however, that necessitates a VA 
hearing examination (conducted in compliance with VA 
regulation), such as the veteran's lay statements of a 
current disability, and the veteran's May 1977 separation 
examination that indicates a reading of 50 decibels at 4000 
hertz. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should develop and determine 
whether the veteran was exposed to 
asbestos in service, or in pre-service 
or post service circumstances.  The 
development of evidence should include 
an attempt to obtain the veteran's 
complete service medical records, 
additional personnel records, and any 
other relevant inquiries to military 
records centers.  The veteran should be 
afforded a VA examination to clarify 
the diagnoses of any respiratory 
disabilities, as well as to obtain an 
appropriate nexus opinion concerning 
asbestos exposure and any current 
respiratory disorders.

3.  The veteran should be scheduled for 
a VA audiology examination for the 
purposes of clarifying the diagnosis 
and etiology of any current hearing 
loss.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's partial hearing loss is 
related to his active service, to 
include any acoustic trauma relating to 
his service in the engine room and 
auxiliary machinery room of two 
warships.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's service connection claims 
for bronchial asthma, allergic 
rhinitis, and partial hearing loss.  If 
the determination of the claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



